Citation Nr: 0121903	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  94-48 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for residuals of a right 
knee injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to January 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1993 rating decision.  The rating 
decision was upheld by the Board's October 1996 decision.  
That decision was appealed to the United States Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter the Court).  

The parties filed a joint motion to vacate the October 1996 
Board decision and to remand the case for a new examination 
in compliance with 38 C.F.R. §§ 4.40 and 4.45 and De Luca v. 
Brown, 8 Vet. App. 202 (1995).  The joint motion also directs 
the Board to consider the veteran's entitlement to separate 
evaluations for arthritis and instability under 
38 C.F.R. 4.71a, Codes 5003 and 5257; see Esteban v. Brown, 6 
Vet. App. 259, 261 (1994); VAOPGCPREC 23-97 (July 1, 1997).  
The Court granted the joint motion in May 1997.  

The case now returns to the Board following development made 
pursuant to its October 1997 remand.  The Court has held that 
a remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand order.  Stegall 
v. West, 11 Vet. App. 268 (1998).  I have reviewed the record 
and find that the directives of the October 1997 remand have 
been followed by the RO.  

As a result of this development, the RO in its May 1999 
rating decision reclassified the service-connected disability 
at issue.  It rated the veteran's right knee under 
38 C.F.R. § 4.71a, Codes 5299-5261 for severe, osteochondral 
changes, medial compartment, chondromalacia, patellofemoral 
joint, and Baker's cyst, right knee (formerly evaluated as 
postoperative residuals, right knee with arthritis under 
diagnostic codes 5010-5257).  He was afforded a 10 percent 
rating from September 23, 1988; a 20 percent rating from 
January 5, 1993; and a 100 percent rating from March 25, 1994 
for convalescence under 38 C.F.R. § 4.30.  From June 1, 1994, 
the 20 percent disability rating was resumed.  A 30 percent 
rating was assigned from March 1998.  

In addition, the veteran was assigned a separate rating for 
degenerative joint disease of the right knee under diagnostic 
code 5003 and was afforded a 10 percent rating from January 
5, 1993 for this disability.  

Where the veteran has filed a notice of disagreement as to an 
RO decision assigning a particular disability rating, a 
subsequent RO decision awarding a higher rating but less than 
maximum available benefit does not abrogate the pending 
appeal; hence, no new jurisdiction-conferring notice of 
disagreement must be filed as to the subsequent decision.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  


REMAND

In this case, service connection was established for 
residuals of a right knee injury, then classified as 
chondromalacia, in a March 1971 rating decision.  Initially, 
the veteran was afforded a 10 percent rating under 
38 C.F.R. § 4.71a, Code 5257, which pertains to lateral 
instability or recurrent subluxation.  

The veteran underwent a medial meniscectomy of the right knee 
in August 1972.  He was afforded a temporary 100 percent 
rating under 38 C.F.R. § 4.30 from August 1972; the 10 
percent rating under Diagnostic Code 5257 was resumed from 
November 1972, for postoperative residuals of chondromalacia, 
right patella.  

A June 1975 rating decision reduced the evaluation for the 
service-connected right knee disability to a noncompensable 
rating, effective from April 1975.  A rating decision in 
October 1988 again assigned a 10 percent rating for 
postoperative chondromalacia with arthritis, under Diagnostic 
Code 5257, from September 1988.

The veteran appealed an August 1993 rating decision that 
assigned a 20 percent rating, under Diagnostic Code 5257-
5010, for chondromalacia of the right patella with arthritis, 
effective from January 1993. 

The veteran underwent arthroscopic surgery on the right knee 
on March 28, 1994.  He was afforded a temporary 100 percent 
rating for convalescence from March 25, 1994 until June 1, 
1994 when the 20 percent rating was reestablished.  This 
action is reflected in a July 1994 rating decision.  

As noted above, the RO in May 1999 reclassified the veteran's 
service-connected right knee disability.  Unfortunately, the 
Board needs clarification of the May 1999 rating decision to 
consider the matter at issue on appeal.

The veteran's service-connected right knee disability is 
currently rated under 38 C.F.R. § 4.71a, Codes 5299-5261 for 
severe osteochondral changes, medial compartment, 
chondromalacia, patellofemoral joint, and Baker's cyst, right 
knee (formerly evaluated as postoperative residuals, right 
knee with arthritis under diagnostic code 5010-5257).  As 
noted above, this disability was rated at 20 percent 
following the temporary 100 percent rating from June 1, 1994; 
a 30 percent rating was assigned from March 1998.  In 
addition, the veteran was afforded a separate 10 percent 
rating for degenerative joint disease of the right knee under 
diagnostic code 5003, effective from January 5, 1993. 

Diagnostic Code 5010 provides that arthritis due to trauma, 
substantiated by x-ray findings, is rated as degenerative 
arthritis.  Diagnostic Code 5003 concerns rating of 
arthritis, degenerative (hypertrophic or osteoarthritis).  It 
provides that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.).  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003. 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. Rating of 20 percent and 10 
percent are also provided in the absence of limitation of 
motion; however, these ratings are for x-ray evidence of 
involvement of 2 or more major joints or minor joint groups, 
and cannot be combined with ratings based on limitation of 
motion.  These ratings would not apply in the veteran's case, 
as the service-connected arthritis involves only one major 
joint, that is, the right knee.

In this case, in the May 1999 decision, the RO assigned a 10 
percent rating under Diagnostic Code 5003 for degenerative 
joint disease of the right knee, and a 20 percent or 30 
percent rating under Diagnostic Code 5261 for severe 
osteochondral changes, medial compartment, chondromalacia, 
patellofemoral joint, and Baker's cyst, right knee.  The May 
1999 supplemental statement of the case indicates that the 
separate rating under Diagnostic Code 5003 was assigned in 
order to follow the instructions in VAOPGCPREC 23-97, which 
discussed the assignment of separate ratings for different 
disabling manifestations under Diagnostic Code 5257 
(subluxation or lateral instability) and Diagnostic Code 5003 
(painful or limited motion due to arthritis).  Yet, the 
rating under Diagnostic Code 5261 is for limitation of 
extension of the leg, and the rating under Diagnostic Code 
5003 is for painful and limited motion of the knee.  This 
appears to conflict with Diagnostic Code 5003, which provides 
for a 10 percent rating when the limitation of motion of the 
specific joint involved is noncompensable under the 
appropriate diagnostic codes, as well as with 38 C.F.R. 
§ 4.14, which provides that the evaluation of the same 
manifestation under different diagnoses is to be avoided.  It 
appears that limitation of motion of the knee joint is the 
basis for both compensable ratings.

Consequently, this case is REMANDED to the RO for the 
following action:

1.  The RO should explain whether the 
separate compensable ratings under 
Diagnostic Code 5299-5261 and Diagnostic 
Code 5010-5003 for the service-connected 
right knee disability both involve the 
assignment of compensable ratings for the 
same limitation of motion of the right 
knee joint.  If so, appropriate steps 
should be taken to correct the rating.  
If not, the RO should delineate which 
disabling manifestations form the basis 
for the compensable rating under 
Diagnostic Code 5299-5261, and which form 
the basis for the compensable rating 
under Diagnostic Code 5010-5003.  In 
addition, the RO should consider whether 
a separate compensable rating would be 
warranted under Diagnostic Code 5259, 
symptomatic removal of the semilunar 
cartilage, in light of the medial 
meniscectomy of the right knee in August 
1972.  Any additional development 
necessary for this evaluation should be 
undertaken by the RO.  

2.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




